NOT DESIGNATED FOR PUBLICATION

                                              No. 122,402

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                        In the Interest of A.H.,
                                            A Minor Child.

                                   MEMORANDUM OPINION

        Appeal from Wyandotte District Court; JANE A. WILSON, judge. Opinion filed October 2, 2020.
Affirmed.


        Patricia Aylward-Kalb, of Kansas City, for appellant natural father.


        Michael J. Nichols, of Michael J. Nichols, P.A., of Kansas City, for appellant natural mother.


        Daniel G. Obermeier, assistant district attorney, and Mark A. Dupree Sr, district attorney, for
appellee.


Before MALONE, P.J., BUSER and POWELL, JJ.


        PER CURIAM: The district court adjudicated A.H. to be a child in need of care
(CINC). Mother and Father appeal, claiming there was insufficient evidence to support
the adjudication. Father also claims the district court improperly shifted the burden of
proof at the hearing from the State to the parents. For the reasons we will explain in this
opinion, we affirm the district court's judgment.


                           FACTUAL AND PROCEDURAL BACKGROUND

        Mother has a history with the Kansas Department for Children and Families
(DCF); before the events of this case, her parental rights to two of her children had been
terminated after proceedings in Kansas courts and her parental rights to a third child had

                                                     1
been terminated after proceedings in Missouri. Mother also has a history of drug use,
including methamphetamine, which was an issue in the prior cases. In January 2018,
Mother gave birth to A.H. and although she did not use drugs during her pregnancy
because she was on probation, she completed her probation in March 2019.


       By August 2019, Mother and A.H. were living with Father and paternal
grandfather. On August 7, 2019, DCF received a hotline report that Mother had taken
A.H. from that home and was living at an alleged drug house where she had no diapers,
wipes, or clothes for A.H. When police went to conduct a welfare check, Mother argued
with them for an hour and a half outside the house. According to the police, Mother
seemed "high on drugs as she was really 'out there.'" Eventually, a relative, S.G., came
and picked up A.H.


       The next day, DCF social worker Sharon Griffin met with Mother and Father at
S.G.'s home. Mother told Griffin that she was currently using methamphetamine and
marijuana and that Father "was also using drugs," but she asserted that she wanted to stop
using drugs. Father told Griffin that there were outstanding warrants for his arrest, but he
intended to turn himself in and "do his time" so he could be a father to A.H. Mother,
Father, and S.G. completed a safety plan agreeing that A.H. would remain with S.G.
through August 20, 2019, to allow DCF to determine whether Mother and Father would
receive family preservation services or if DCF would take A.H. into its custody.


       Six days later, on August 14, 2019, Mother told Griffin that she had lied about
currently using methamphetamine because she was angry during their previous
conversation. Mother asserted that she had not used drugs for three years. Mother stated
that she was a good parent and tried to explain to Griffin why her parental rights to her
other children had been terminated.




                                             2
       On August 19, 2019, Griffin visited the home where Mother, Father, and paternal
grandfather lived. She found "no items needed for [A.H.] to live there including a bed for
her." Mother and Father stated that they would obtain all necessary items to take care of
A.H. and they agreed to urinalysis (UA) drug testing, asserting the tests would be clean.
Mother's subsequent UA was negative for all substances; Father's was sent to a lab for
further testing and, at the time of the petition, the results were unknown. Because of the
clean UAs and Mother and Father's willingness to participate in family preservation
services, DCF did not take A.H. into its custody at that time.


       At about 7:30 p.m. the next day, August 20, 2019, which was the day the safety
plan was set to expire at midnight, Mother went to S.G.'s home accompanied by police
and retrieved A.H. When S.G. informed Griffin that this happened, Griffin called police
and requested a welfare check at Mother and Father's home. Police conducted the welfare
check and informed Griffin that A.H. was safe, and that the family had the supplies
needed to care for A.H.


       The next day, August 21, 2019, Griffin went to Mother and Father's home. Father
at first told Griffin that Mother was at a friend's house but later said that Mother and A.H.
"were no longer living" at the home with Father and paternal grandfather. Father refused
to tell Griffin where Mother and A.H. were staying, stating that he and Mother were not
going to allow DCF to take A.H. Griffin left messages for Mother stating that she needed
to hear from her by 8 o'clock the following morning, but Mother did not contact Griffin.
So, on August 22, 2019, the State filed a petition seeking to adjudicate A.H. to be a
CINC. The petition alleged that A.H. was without adequate parental care, control, or
subsistence for reasons other than the parents' lack of financial means and that A.H. was
without the care or control necessary for her physical, mental, or emotional needs.


       The State asserted that it had made reasonable efforts to keep A.H. in her home by
offering family preservation services with court oversight, but Mother and Father's

                                              3
refusal to tell DCF where Mother and A.H. were living, combined with DCF's belief that
Mother and Father "may still be using drugs," rendered those efforts unsuccessful. DCF
also asserted that the refusal to reveal A.H.'s location and the parents' possible drug use
constituted an emergency that warranted out of home placement, left A.H. "likely to
sustain harm if she was not immediately removed," and made leaving A.H. in her parents'
custody "contrary to [her] welfare." Thus, DCF argued that out-of-home placement was
in A.H.'s best interests. DCF asked the district court to adjudicate A.H. to be a CINC and
issue custody and child support orders.


       The district court granted the State's request for an ex parte order of protective
custody and placed A.H. in DCF custody. The district court later appointed a guardian ad
litem (GAL) for A.H. and counsel for Mother and Father. On August 27, 2019, the
district court held a hearing at which it placed A.H. in the temporary custody of DCF.
DCF took physical custody of A.H. on August 29, 2019.


       The district court held the adjudication hearing on October 24, 2019. Mother and
Father both appeared in person and with counsel. Griffin was the State's sole witness and
her testimony tracked the facts stated above. Griffin also testified that she was aware of
Mother's prior involvement with DCF and, after the initial hotline report, she was
concerned that Mother was "possibly using" drugs and that Father "might be using" drugs
and had outstanding warrants. She stated that at the time of the adjudication hearing, she
had not received the results of Father's UA. Griffin also testified that Mother removing
A.H. from S.G.'s home violated the safety plan and that the officers who conducted the
August 20, 2019 welfare check did not specifically tell Griffin whether A.H. had a bed or
whether there was food in the home.


       On cross-examination, Griffin conceded that it was possible that Mother and
Father did not have the necessary supplies to care for A.H. at their home during her
August 19, 2019 visit because they had taken all of those things to S.G.'s home. Even so,

                                              4
once Mother and Father stopped cooperating with DCF, Griffin believed that A.H. was in
danger. When asked whether she saw the parents behave erratically, Griffin stated,
"Different times when I talked to them on the phone or they texted me, they seemed
pretty erratic, pretty angry, frustrated with everything going on." She conceded, though,
that it was not uncommon for parents to become angry at DCF involvement. Griffin
testified that she had tried to call Mother and Father on August 20—the day the safety
plan expired at midnight and the day Mother retrieved A.H. from S.G.'s house at about
7:30 p.m.—to tell them she and her supervisor had decided to try family preservation
services. She also acknowledged that she had received messages that Mother was trying
to reach her on August 20, but she did not speak directly with Mother that day.


       Neither Mother nor Father called any witnesses, so the parties proceeded to
closing argument. The State argued:


               "The long and the short of it is, Your Honor, we have a family who we were
       trying to offer family preservation, we were attempting to give services; and essentially,
       the safety plan was violated at the 11th hour. The child was then secreted away, and we
       could not contact the—the child, get ahold of the mother.
               "And based upon the extensive history that we had and the outstanding UA of the
       father, the State felt that it was in the child's best interest to keep her safe and to put her in
       a place where we could make sure that she was being well cared for.
               "And again, at the time of the—at the time of the TOC, the State does believe,
       and still does believe to this day, that the child is a child in need of care based upon the
       situation that she was placed in. And that's all I have."


       Similarly, the GAL argued:


               "Judge, I'd say there's no question this child is a child in need of care based on
       what was happening at the time of the filing of this petition and based on the—the history
       of this family, and the drug use, and the meth use of the—of the parents that this Court
       knows about because we've had three prior cases. So—there were warrants out for father.

                                                       5
       He—they were using drugs. Mom admits to using drugs, and then she said she lied about
       the fact that she used drugs and meth—and not just drugs but meth.


       Mother argued that the State had not shown clear and convincing evidence that
A.H. was a CINC. She noted there was no evidence about who made the initial hotline tip
and a welfare check at that time showed A.H. was apparently fine. Mother's subsequent
UA was clean, and no evidence suggested that Father's was not clean as well. Mother
acknowledged that she and Father had agreed to a safety plan that ended on August 20,
and asserted that when they tried but could not reach Griffin that day, Mother went to get
A.H. Mother noted the presumption of parental fitness and that it is the State's burden to
show by clear and convincing evidence that A.H. was a CINC. Finally, Mother argued
that her prior CINC proceedings with her other children were irrelevant absent some
indication that the same problems existed here. Father agreed with Mother's closing
argument, and he also noted that the police welfare check on August 20, 2019 showed
that all of A.H.'s needs were being met.


       The district judge ruled from the bench:


               "I know it's not ideal to have DCF in your home. I know that it's inconvenient.
       But that doesn't warrant the actions that the parents took part in in this case.
               "It sounds like you were on a good track with DCF. You were going to get family
       preservation, get your child back in your home once you had what was needed in the
       home, and the child would have been returned to your home.
               "But a phone call—failing to return a phone call doesn't warrant them going and
       taking the child, and then hiding the child. Dad said he wouldn't tell them where they
       were. I haven't heard anything other than that, except that's what was told to the worker.
       And that's concerning.
               "Mom admitted to using drugs to the DCF worker one day and then denied it the
       next day.
               "I—I understand the arguments, but I just—I do find by clear and convincing
       evidence that this child is a child in need of care, under 38-2202(d)(2)."

                                                     6
       The journal entry reflected that the district court found that there was clear and
convincing evidence that A.H. "is without adequate parental care, control or subsistence
and the condition is not due solely to the lack of financial means of the child's parents or
other custodian" and "is without the care or control necessary for the child's physical,
mental or emotional health." Thus, the district court adjudicated A.H. to be a CINC.


       Father and Mother each timely appealed the CINC adjudication, and the district
court appointed appellate counsel to represent them. The record on appeal contains a
review report prepared by a court services officer and filed in the district court on January
17, 2020. That report states that as of November 30, 2019, A.H. had returned to live with
Mother and Father, but DCF retained legal custody. At that time, Mother was receiving
family preservation services and Father was on probation.


                                                ANALYSIS

Was there clear and convincing evidence to support the adjudication that A.H. was a
child in need of care?

       Father and Mother each argue that there was not clear and convincing evidence to
support the district court's finding that A.H. was a CINC. The State disagrees.


               "Before a district court can adjudicate a child to be in need of care under K.S.A.
       2018 Supp. 38-2251, the State must prove by clear and convincing evidence that the
       child's circumstances fit within one of the criteria defining 'child in need of care' under
       K.S.A. 2018 Supp. 38-2202(d). . . .
               ....
               "When we review a district court's determination that a child is in need of care,
       we determine whether, after review of all the evidence, viewed in the light most favorable
       to the State, we are convinced that a rational fact-finder could have found it highly
       probable, i.e., by clear and convincing evidence, that the circumstances met at least one
       of the criterion in the statutory definition of a child in need of care. In making this


                                                      7
       determination, an appellate court does not weigh conflicting evidence, pass on the
       credibility of witnesses, or redetermine questions of fact. And to the extent our review
       requires us to interpret [statutory] provisions . . . , which is a question of law, we have
       unlimited review. [Citations omitted.]" In re D.H., 57 Kan. App. 2d 421, 429-30, 453
       P.3d 870 (2019).


       Here, the district court found that A.H. was "without adequate parental care,
control or subsistence and the condition is not due solely to the lack of financial means of
the child's parents or other custodian" and she was "without the care or control necessary
for the child's physical, mental, or emotional health." See K.S.A. 2019 Supp. 38-
2202(d)(1)-(2). Although the district court cited only one of these provisions when ruling
from the bench, this court reviews the ruling as based on both provisions because both
were in the written journal entry. See Valadez v. Emmis Communications, 290 Kan. 472,
482, 229 P.3d 389 (2010) (holding that a written journal entry approved by the court
controls over an oral ruling from the bench in a civil case).


       In In re D.H., a panel of this court stated that


       "the temporal scope of the circumstances to be considered by the district court in
       deciding whether to adjudicate a child as one in need of care must be based on the plain
       language of the statutory criteria upon which the court is making the adjudication
       decision. If the statutory criterion is framed in the present perfect tense, then the
       adjudication decision will depend upon a view of the child's circumstances in the past and
       perhaps continuing to the present. If the statutory criterion is framed in the present tense,
       then the adjudication decision will depend upon a view of the child's present
       circumstances existing on the day of the adjudication hearing." 57 Kan. App. 2d at 429.


       In re D.H. noted that K.S.A. 2018 Supp. 38-2202(d)(1) and (2) were written in the
present tense. 57 Kan. App. 2d at 428-29. "Although the 'present circumstances' may
encompass circumstances existing on the date the petition was filed, the court's



                                                      8
adjudication decision on whether a child is one in need of care should be based on the
circumstances existing on the date of the adjudication hearing." 57 Kan. App. 2d at 429.


       Here, there is no indication that the district court did not base its ruling on
circumstances that existed at the time of the adjudication hearing, or at least on the date
the CINC petition was filed. The State's evidence supporting the district court's
adjudication of A.H. as a CINC can be summarized as follows:


          • Mother has a history of drug use and her parental rights over three other
              children had been terminated.
          • Mother violated the agreed safety plan by picking up A.H. early from S.G.'s
              residence.
          • Father told Griffin that Mother and A.H. were no longer living at the home
              checked by the police, and Father would not tell Griffin where Mother and
              A.H. were staying because they were not going to allow DCF to take A.H.
          • Mother told Griffin that she was currently using methamphetamine and
              marijuana, although she later tested negative for drugs.
          • Mother told Griffin that Father was using drugs; Father also had warrants
              for his arrest and told Griffin that he planned to "do his time."
          • Griffin testified that both parents acted erratically throughout her contact
              with them.


       Mother and Father both emphasize that the police conducted a welfare check on
their home on August 20, 2019 and told Griffin that the house was safe, but Griffin
testified that the officers did not specifically tell her whether there was a bed in the house
for A.H. or whether there was food in the home. But more importantly, Father told
Griffin the next day that Mother and A.H. were no longer living in the home, and he




                                               9
refused to tell Griffin where they were staying, so the fact that the police found the
condition of the house to be adequate on August 20, 2019 is not all that relevant.


       Upon reviewing all of the evidence presented at the hearing, viewed in the light
most favorable to the State, we are convinced that a rational fact-finder could have found
it highly probable that A.H. was without adequate parental care, control or subsistence
and the condition was not due solely to the lack of financial means of the parents. See
K.S.A. 2019 Supp. 38-2202(d)(1). We also are convinced by the same standard that A.H.
was without the care or control necessary for her physical, mental, or emotional health.
See K.S.A. 2019 Supp. 38-2202(d)(2). Thus, we reject the parents' claim that there was
insufficient evidence to support the district court's CINC adjudication.


Did the district court err by shifting the burden of proof to the parents?

       Father also argues that it was initially the State's burden to show that reasonable
grounds existed to believe A.H. was being abused or neglected and because the district
court did not hold the State to that burden and instead focused on the lack of justification
for Mother and Father's actions, the district court impermissibly shifted the burden of
proof. The State does not address Father's burden-shifting argument, other than to say
that it is merely another facet of his argument about the sufficiency of the evidence.


       As discussed above, the State bears the burden in CINC proceedings to "prove by
clear and convincing evidence that the child's circumstances fit within one of the criteria
defining 'child in need of care' under K.S.A. 2018 Supp. 38-2202(d)." In re D.H., 57 Kan.
App. 2d at 429. When deciding whether a district court improperly shifted a statutorily
defined burden of proof, this court exercises de novo review. Becker v. Knoll, 291 Kan.
204, 212, 239 P.3d 830 (2010).




                                             10
       While ruling from the bench, the district judge noted that Griffin's failure to return
a phone call on August 20, 2019, "doesn't warrant [Mother and Father] going and taking
the child, and then hiding the child. Dad said he wouldn't tell them where they were. I
haven't heard anything other that, except that that's what was told to the worker. And
that's concerning." Father argues that this finding shows that the district court adjudicated
A.H. to be a CINC based on the parents' failure to prove that A.H. was not a CINC,
despite DCF's failure to meet its initial burden to show reasonable grounds to suspect that
A.H. was abused or neglected.


       The record does not support Father's claim that the district court improperly
shifted the burden of proof. The district court made no statement suggesting that it based
its adjudication of A.H. as a CINC on Mother or Father's failure to present evidence.
Rather, the district court based its adjudication mainly on evidence the State provided of
Mother and Father's retrieval of A.H. from S.G.'s care and subsequent refusal to disclose
Mother and A.H.'s whereabouts. The fact that the district court commented that some of
the State's evidence was not rebutted does not amount to burden shifting. Thus, we reject
Father's claim that the district court erred by shifting the burden of proof to the parents.


       Affirmed.




                                              11